DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to the amendment filed 07/22/2021
Claims 55-64 have been added
Claims 35-44 and 55-64 are presented for examination
This action is Non-Final
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35, 36 and 59-62 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Rothschild (US 2006/0169691).

35: Rothschild discloses a tray having at least four continuous quadrilateral walls 305f, 307f; 

(fig. 3g beneath food item 324) with which the at least four continuous quadrilateral walls are integral [0243]; 

at least three protrusions 306, 309f each one of which extending outwardly from and integral with at least one of the four quadrilateral walls, wherein two 309f of the at least three protrusions is located opposite the other and at least one 306 of the at least three protrusions comprises a flap ([0135]; fig. 3F).

36: Rothschild discloses the tray of claim 35, wherein all parts of the tray are made of bendable plastic [0242].

59-62: Rothschild discloses the tray of Claim 35, wherein the flap is foldable [0133].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-44 and 55-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild (US 2006/0169691).

37: Rothschild discloses the tray of claim 36, wherein the container has at least 2 protrusions opposite one another. Since Applicant has not expressed the criticality of having the protrusions exist diagonally, modifying flaps 306 or handles 309 to oppositely protrude one another from the sidewalls would be obvious to one having ordinary skill in the art. More stability would be created for lifting the container in the closed positon. 

38: Rothschild discloses the tray of claim 37, wherein the floor is rectangular ([0243]; fig. 3G).

39: Rothschild discloses the tray of claim 38, wherein the at least four walls are rectangular (fig. 3F, 3G) 

40: Rothschild discloses the tray of claim 39, wherein the at least three protrusions are each perpendicular to the walls from which they outwardly extend (fig. 3H). 

4l: Rothschild discloses a tray configuration, consisting of:

a rectangular floor (fig. 3g beneath food item 324);

a wall 305f extending continuously around the rectangular floor and being integral therewith (fig. 3F);

309f being integral with and extending perpendicularly from the wall, wherein the first and second protrusion are located diagonally opposite from one another (fig. 3H); and

a third protrusion 306 being integral with and extending perpendicularly from the wall, wherein the third protrusion includes a flap ([0135]; fig. 3F).

Since Applicant has not expressed the criticality of having the protrusions exist diagonally, modifying flaps 306 or handles 309 to oppositely protrude one another from the sidewalls would be obvious to one having ordinary skill in the art. More stability would be created for lifting the container in the closed positon. 

42, 43: Rothschild discloses the tray configuration of Claim 41, wherein the first and second protrusions 309 extends from an upper-most part of the wall (3H).

44: Rothschild discloses the tray configuration of Claim 43, wherein the first protrusion and the second protrusion have at least one surface with an acute angle (fig. 3H). 

55-58: Rothschild discloses the tray of Claim 35, both a flap and protrusions having differing lengths. A modification in the size of the protrusions would be obvious to one having ordinary skill in the art since having differing lengths would allow for accommodating users and maintaining sleek profiles. 

To modify the size of protrusions into the claimed invention would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).



To modify the size of protrusions into the claimed invention would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735         

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735